Citation Nr: 1042932	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-03 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a separate disability rating for neurologic 
deficit of the left lower extremity.   
 
2.  Entitlement to a separate disability rating for neurologic 
deficit of the right lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from August 1983 to September 
1992.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a September 2007 rating 
decision that denied an evaluation in excess of 20 percent for 
service-connected low back disability.  

By Board decision in March 2010, the 20 percent rating for 
lumbosacral strain with degenerative disc disease was increased 
to 40 percent disabling.  The case was remanded as to the issue 
of whether a separate evaluation was warranted for neurologic 
deficit of the lower extremities.


FINDINGS OF FACT

1.  Nerve root impingment with right mild lower extremity 
radiculopathy is a separate neurological manifestation of 
service-connected low back disability. 

2.  Nerve root impingment with mild left lower extremity 
radiculopathy is a separate neurological manifestation of 
service-connected low back disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for 
radiculopathy of the right lower extremity have been met. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.123, 
4.124a, Diagnostic Code 8520 (2010).  

2.  The criteria for a 10 percent disability evaluation for 
radiculopathy of the left lower extremity have been met. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.123, 
4.124a, Diagnostic Code 8520 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has radiculopathy of the lower 
extremities due to the service-connected low back disorder and 
that a separate evaluation is warranted for each leg affected by 
neurologic deficit.

Preliminary considerations - Duty to assist the veteran.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§  3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Court of Appeals for Veterans Claims (Court) has held that 
the VCAA is not applicable where further assistance would not aid 
the appellant in substantiating the claim. Wensch v. Principi, 15 
Vet App 362 (2001); see also 38 U.S.C.A. § 5103A (a) (2).  In 
this case, in view of the Board's favorable decision with respect 
to the issue of whether a separate evaluation is warranted for 
neurologic deficit of the lower extremities, further assistance 
is unnecessary to aid the appellant in substantiating this 
appeal.

Law and Regulations

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule). 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2010).

When rating diseases and injuries of the spine, any associated 
objective neurological abnormalities, including, but not limited 
to, bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1). 
(2010).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be assigned 
for neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis. 38 
C.F.R. § 4.123 (2010).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances. 38 C.F.R. § 4.120 (2010).  
Disability from neurological disorders is rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  With partial loss of use of one or more 
extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis of 
the peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than the 
type of picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration. 38 C.F.R. § 4.124a (2010).

Neuralgia, cranial or peripheral, characterized usually by a dull 
and intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum equal 
to moderate incomplete paralysis. 38 C.F.R. § 4.124 (2010).

38 C.F.R. § 4.124, Diagnostic Code 8520 pertains to neuralgia and 
is rated as paralysis of the sciatic nerve.  A 10 percent rating 
is assigned for mild incomplete paralysis of the sciatic nerve; a 
20 percent rating is assigned for moderate incomplete paralysis; 
a 40 percent rating is assigned for moderately severe incomplete 
paralysis; a 60 percent rating is assigned for severe incomplete 
paralysis with marked muscular atrophy; and an 80 percent rating 
is assigned for complete paralysis; the foot dangles and drops, 
no active movement possible of muscles below the knee, flexion of 
knee weakened or (very rarely) lost. Id.

Factual Background 

On VA examination in August 2007, the Veteran indicated that back 
pain had gotten progressively worse in the past six months and 
had begun radiating into the right knee three months before.  
Examination elicited positive straight leg raising at 30 degrees, 
1+ reflexes in the knees and no reflexes in the ankles.  It was 
reported that the appellant had no loss of pinprick to the 
thighs, legs or feet.  Following examination, no lower extremity 
diagnosis was provided.  

On VA examination of the spine in July 2008, the Veteran related 
that he had low back pain about 40 percent of the time.  He 
denied numbness in the lower extremities and utilized no 
assistive device or brace.  On examination, straight leg raising 
was negative to 90 degrees and motor strength was 5/5 in all 
muscle groups of the lower extremities except for the hamstrings.  
Sensation was intact.  Reflexes were absent throughout both lower 
extremities.  A diagnosis was rendered of myofascial lumbar 
syndrome with degenerative disc disease at L4 to S1 with a small 
disc protrusion to the right at L5-S1.  

Pursuant to the Board's March 2010 remand, the Veteran was 
afforded a VA examination in May 2010.  He complained of daily 
back pain.  On physical examination, the examiner noted some 
positive nerve root irritation with with bilateral straight leg 
raising.  Sensation was intact to sharp/dull testing.  Reflexes 
were hyporeflexive in the knees and ankle but present.  Following 
examination, a diagnosis was rendered of degenerative disc with 
degenerative joint disease of the lumbar spine with right greater 
than left radiculopathy.  The examiner stated that the current 
condition was directly secondary to degenerative arthritis and 
disc disease in the lumbar spine that had resulted in nerve root 
impingement.  

Legal Analysis

In reviewing the medical evidence relating to the Veteran's 
service-connected lumbosacral strain with degenerative joint 
disease, the Board notes that although fluctuating, there have 
been definitive findings of neurological deficit over the years 
involving both lower extremities, to include diminished and/or 
absent reflexes, complaints of radiating pain, and positive 
straight leg raising, etc.  Nerve root irritation at S1 was 
identified in May 2003.  On most recent VA examination in May 
2010, the examiner diagnosed radiculopathy of both lower 
extremities and clearly related it to service-connected back 
disease.  The Board thus finds that the overall evidence 
indicates objective evidence of chronic nerve root involvement 
with chronic radiating pain involving both lower extremities, 
reduced reflexes, and positive straight leg raising, etc., for 
which a 10 percent disability evaluation for mild incomplete 
paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 is reasonably warranted for each leg.  The 
benefit of the doubt is thus resolved in favor of the Veteran and 
the appeal is granted to this extent.  

The Board would point out the 10 percent evaluation contemplates 
mild neuropathy.  An evaluation in excess of 10 percent is not 
warranted despite the complaints.  Sensation has remained 
objectively intact.  There is no lay or medical evidence of 
trophic changes or significant weakness.  Rather, the appellant 
has denied numbness, and strength is intact except for the 
hamstrings.  The most probative evidence establishes that the 
appellant has radiating pain and diminished or absent reflexes.  
We also note his complaint of pain.  Overall, the constellation 
of symptoms reflects no more than mild neuropathy in each lower 
extremity.  The Board has specifically considered the guidance 
established in 38 C.F.R. §§ 4.120, 4.123, and 4.124.  However, 
the overall objective findings and lay evidence provides for no 
more than mild disability.  Therefore, to the extent that an 
evaluation in excess of 10 percent is sought, the preponderance 
of the evidence is against the claim and there is no doubt to be 
resolved.  


ORDER

A 10 percent rating for radiculopathy of the right lower 
extremity is granted subject to controlling regulations governing 
the payment of monetary awards.

A 10 percent rating for radiculopathy of the left lower extremity 
is granted subject to controlling regulations governing the 
payment of monetary awards.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


